     Case: 5:20-cv-00339-KKC Doc #: 7 Filed: 08/24/20 Page: 1 of 3 - Page ID#: 69




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      LEXINGTON

ROBERT EMMANUEL EVANS,
       Plaintiff,                                          Civil Action No. 5:20-339-KKC

v.                                                          MEMORANDUM OPINION
                                                                AND ORDER

FEDERAL BUREAU OF
INVESTIGATION, ET AL.,
       Defendants.


                                       *** *** *** ***

        Robert Emmanuel Evans is a federal prisoner serving time on home confinement.

Proceeding without a lawyer, Evans recently filed a civil rights complaint with this Court [R. 1],

as well as a motion for leave to proceed in forma pauperis [R. 3]. While the Court will grant Evans’s

fee motion, it will dismiss his complaint on initial screening for the reasons set forth below.

        Evans pled guilty in 2011 to distributing and receiving child pornography, in violation of 18

U.S.C. § 2252, and the district court sentenced him to 135 months’ imprisonment. See United

States v. Robert Emmanuel Evans, No. 5:11-cr-043-JMH (E.D. Ky. 2011). The United States

Court of Appeals for the Sixth Circuit then affirmed the district court’s judgment, and the United

States Supreme Court denied Evans’s petition for a writ of certiorari. See id. at Rs. 94, 97. Evans

later moved to vacate his sentence pursuant to 28 U.S.C. § 2255, but the district court denied his

motion, and the Sixth Circuit denied him a certificate of appealability. See id. at Rs. 112, 120.

        During the course of proceedings in Evans’s criminal case, he filed a “motion for return of

personal property.” See id. at R. 123. In that motion, Evans argued that “all Criminal Proceedings

are completed as of November 19, 2015,” and yet the Federal Bureau of Investigation (FBI) was
   Case: 5:20-cv-00339-KKC Doc #: 7 Filed: 08/24/20 Page: 2 of 3 - Page ID#: 70




improperly holding some of his personal property that did not contain child pornography, such as

spiral notebooks and a Sony PlayStation 2. See id. Thus, Evans asked the district court to order

that the personal property be returned to him. See id. The United States, however, responded to

Evans’s motion by arguing that it was untimely, that he had never arranged to have the relevant

property returned to him, and that, in any event, the property was destroyed in April 2015, in

accordance with FBI policies and procedures. See id. at R. 127. Ultimately, in light of the

Government’s representations, the district court denied Evans’s motion, though it noted that he

“may have a civil remedy if he believes his property was wrongfully destroyed, namely an

administrative claim with the FBI or the Department of Justice.” Id. at R. 128.

       Now, more than five years after his property was destroyed and approximately four years

after the district court entered its order, Evans has initiated the present action by filing a pro se

civil rights complaint with the Court. [R. 1]. Evans lists the FBI and one of its Special Agents as

defendants, suggests they violated his constitutional rights by improperly destroying some of his

personal property, and indicates that he is seeking over half a million dollars in money damages.

[See id.]. Evans also filed a motion for leave to proceed in forma pauperis. [R. 3].

       As an initial matter, the Court will grant Evans’s fee motion. That is because the financial

information Evans provided indicates that he lacks enough assets to pay the filing and

administrative fees in this case. Thus, the Court will permit Evans to proceed as a pauper.

       That said, the Court has conducted an initial screening of Evans’s complaint and will

dismiss it as untimely. As best as the Court can tell from Evans’s pleading, which he filed on the

Court’s approved E.D. Ky. 520 Civil Rights Complaint Form, he is attempting to pursue civil

rights claims for money damages against one or more federal officials pursuant to Bivens v. Six

Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). Those claims, however, are time barred.
                                                 2
   Case: 5:20-cv-00339-KKC Doc #: 7 Filed: 08/24/20 Page: 3 of 3 - Page ID#: 71




Although Congress has not formally articulated a statute of limitations period for Bivens claims,

federal courts apply the most analogous statute of limitations from the state where the events

occurred. Wilson v. Garcia, 471 U.S. 261, 268-71 (1985). Since the conduct giving rise to Evans’s

conversion-related claims occurred here in Kentucky, this state’s two-year statute of limitations

for conversion claims applies. See Ky. Rev. Stat. § 413.125. Evans, however, did not bring this

action until more than five years after his property was destroyed and nearly four years after the

district court entered its order denying his request for the return of his personal property.

Therefore, Evans’s claims are untimely.

       Finally, the Court recognizes that Evans also cites Rule 41(g) of the Federal Rules of

Criminal Procedure as a basis for his claims. [See R. 1 at 7]. That rule, however, provides criminal

defendants with a means to seek the return of property seized by federal agents. It does not

authorize a defendant to sue a federal agency or federal public official for money damages when

personal property has been destroyed, and the Sixth Circuit has specifically recognized this point.

See United States v. Droganes, 728 F.3d 580, 589 (6th Cir. 2013). Thus, Evans’s reliance on Rule

41(g) is unavailing.

       Accordingly, it is ORDERED as follows:

       1. Evans’s motion for leave to proceed in forma pauperis [R. 3] is GRANTED and

           payment of the filing and administrative fees is WAIVED.

       2. That said, Evans’s complaint [R. 1] is DISMISSED.

       3. This action is STRICKEN from the Court’s docket.

       4. The Court will enter a corresponding Judgment.

       Dated August 24, 2020



                                                 3
